Citation Nr: 0412184	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-35 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1967 to October 1970.  During part 
of his service, the veteran served as an aircrew member 
aboard an aircraft carrier.
This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


REMAND

The veteran seeks entitlement to service connection for 
bilateral hearing loss disability, primarily as a result of 
his exposure to jet engine noise in service.  

Under VA regulations, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2003).  The failure to meet these criteria 
at the time of a veteran's separation from active service is 
not necessarily a bar to service connection for hearing loss 
disability.  A claimant may establish service connection for 
a current hearing loss disability by submitting evidence that 
the current disability is related to service.  Hensley v. 
Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 
3.303(d) (2003); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

During service, the veteran's pure tone thresholds were 
within normal limits at the applicable frequencies.  
Following his service separation examination in September 
1970, however, it was noted that he had a mild sensorineural 
hearing loss, bilaterally. 

During a VA examination in April 2003, the veteran 
demonstrated hearing loss disability in the applicable 
frequencies.  The diagnosis was a mild to moderately severe 
sensorineural hearing loss, bilaterally; however, the 
examiner stated that it was unrelated to the veteran's 
military service.  

In January 2004, P. S., P.A., a private health care provider 
reported that the veteran had hearing loss disability and 
tinnitus solely due to military acoustic trauma.  In so 
reporting, he stated that he had reviewed a note from a Dr. 
C. who had also evaluated the veteran.  The clinical records 
from Dr. C. and from P.S. have not been associated with the 
claims folder.

In light of the foregoing, additional development is 
warranted with respect to the issue of entitlement to service 
connection for bilateral hearing loss disability.  
Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.  The 
following actions are to be performed:

1.  Ensure compliance with the VA's 
duties to assist the veteran in the 
development of his claims, as set forth 
in 38 U.S.C.A. §§ 5103, 5103A (West 2002) 
and 38 C.F.R. § 3.159 (2003).

2.  Please furnish the full name, 
address, and approximate dates of 
treatment or examination(s) by Dr. C. and 
by P. S., P.A.  Then request that those 
health care providers furnish their 
clinical records, including, but not 
limited to, any reports of audiometric 
testing, which pertain to the veteran's 
hearing loss disability.  A failure to 
respond or a negative reply to any 
request must be noted in writing and 
associated with the claims folder.  If 
the requested records cannot be obtained, 
notify the veteran in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b)(2) 
and 38 C.F.R. § 3.159(e).

3.  When all of the requested actions 
have been completed, undertake any other 
necessary development, such as the 
scheduling of any indicated VA 
examinations.  Then readjudicate the 
issue of entitlement to service 
connection for bilateral hearing loss 
disability.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case (SSOC) and afforded 
an opportunity to respond.  Thereafter, 
if in order, the case should be returned 
to the Board for further appellate 
action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




